Citation Nr: 0635949	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to December 
1965 and from September 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), finding that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for a left foot disability.

The issue of entitlement to service connection for left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1986 decision, the RO denied service 
connection for a left foot disability; this decision is 
final.

2.  Evidence submitted since the February 1986 decision, 
including the testimony of the veteran that he injured his 
left foot while in service and he still currently experienced 
pain, is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The Board decision is final; evidence received since February 
1986 is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§  
3.105(a), 3.156(a); 3.306(a), 20.302(a) (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened, no 
further assistance is needed to substantiate that aspect of 
the appeal.  

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left foot 
disability.

Factual Background

In an unappealed February 1986 decision, the RO denied 
service connection for a left foot disability.  Because the 
veteran did not submit a notice of disagreement within one 
year, that decision is final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002). 

In January 2001, the veteran filed an application to reopen 
his claim for service connection for a left foot disability.  

The evidence that was of record at the time of the rating 
action of February 1986 that denied service connection for a 
left foot disability may be briefly summarized. The veteran's 
service medical records from August 1961 to December 1965 
only noted callous on the fourth digit of the left foot as no 
other conditions related to the left foot were shown.  
Service medical records for the veteran's service from 
September 1983 to August 1984 were not available. 

Additionally, the veteran underwent a VA examination in May 
1985.  The diagnosis was an old healed asymptomatic fracture 
of the proximal fifth metatarsal in excellent alignment. 

The evidence associated with the claims folder subsequent to 
the February 1986 rating action that denied service 
connection for a left foot injury includes the veteran's 
testimony at a hearing before the undersigned in July 2006.  

The veteran said that he hurt his foot during his second 
period of active service from September 1983 to August 1984.  
He said that he underwent additional treatment for his foot 
in the early 1990's when he was working for the Postal 
Service as a mail carrier.  He also stated that his foot 
injury has been a problem ever since it occurred and that he 
continues to get "flareups" from pain.

Analysis

Unless the Board Chairman orders reconsideration, Board 
decisions are final as of the date stamped on the decision.  
38 C.F.R. § 20.1100 (2006).  A final decision will be 
reopened if new and material evidence is submitted or 
obtained.  38 U.S.C.A. § 5108.

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001)

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the denial of service connection for a left 
foot injury by the RO in February 1986 was that the evidence 
did not demonstrate that the left foot injury had been 
incurred in or aggravated in service.  

The evidence associated with claims folder subsequent to the 
February 1986 rating action includes the veteran's testimony 
as to an in-service injury, current disability and a 
continuity of symptomatology since the in-service injury.  
The veteran is competent to report the injury and his 
symptoms.  38 C.F.R. § 3.159(a)(2) (2006).

Bearing in mind that the credibility of the evidence added to 
the record is to be presumed for purposes of determining 
whether new and material evidence has been submitted, this 
evidence is certainly new because it was not previously of 
record and is not cumulative of other evidence that was of 
record.  See Justus, supra.  This evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the veteran has submitted new and material evidence to 
reopen his claim for a left foot disability. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a left foot disability.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the July 2006 hearing, the veteran testified that he had 
received treatment for a left foot injury from Dr, Isla White 
and Dr. Wayner in Fort Lee, New Jersey.  Records of this 
treatment are not part of the claims folder.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b) (West 2002). 

The veteran also testified that he had been granted Social 
Security disability, at least in part, on the basis of his 
left foot disability.  These records are not part of the 
claims file.  VA has an obligation to obtain the Social 
Security records pertaining to this claim.  Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's testimony satisfies the requirements triggering 
VA's duty to get an examination.  An examination is needed to 
determine whether the veteran has a current disability 
related to the injury reported in service.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the veteran's treatment for a 
left foot disability from Dr. Isla White, 
and Dr. Wayner.  

2.  Obtain from the Social Security 
Administration copies of all records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim and the actual 
decision granting those benefits.

5.  Afford the veteran a VA examination to 
determine the nature and etiology of any 
current left foot disability.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current left foot disability is due to a 
disease or injury in service, or are 
otherwise related to service.  The examiner 
should provide a rationale for all opinions 
rendered. 

6.  Then readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


